           Case 2:19-cv-01786-APG-EJY Document 7 Filed 09/13/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 J. MASON and KENDRA R. MASON,                          Case No.: 2:19-cv-01786-APG-EJY

 4          Plaintiffs                                                   Order

 5 v.                                                                 [ECF No. 6]

 6 BARRY H. JENKINS,

 7          Defendant

 8         On August 20, 2021, Magistrate Judge Youchah recommended that I dismiss this case

 9 because the plaintiffs did not respond to an order show cause. ECF No. 6. The plaintiffs did not

10 object. Thus, I am not obligated to conduct a de novo review of the report and recommendation.

11 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those

12 portions of the report or specified proposed findings to which objection is made”); United States

13 v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review

14 the magistrate judge’s findings and recommendations de novo if objection is made, but not

15 otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

17 (ECF No. 6) is accepted and this case is dismissed without prejudice. The clerk of court is

18 instructed to close this case.

19         DATED this 13th day of September, 2021.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23
